ICJ_121_ArrestWarrant_COD_BEL_2001-06-27_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

ANNÉE 2001
2001
27 juin
Rôle général
n°121
27 juin 2001

AFFAIRE RELATIVE AU MANDAT D'ARRÊT
DU 11 AVRIL 2000

(RÉPUBLIQUE DÉMOCRATIQUE DU CONGO c. BELGIQUE)
ORDONNANCE

Présents : M. Guillaume, président, M. Shi, vice-président, MM. Oda, Ranjeva,
Fleischhauer, Koroma, Vereshchetin, Mme Higgins, MM. Parra-Aranguren, Kooijmans,
Rezek, Al-Khasawneh, Buergenthal, juges; M. Bula-Bula, Mme Van den Wyngaert, juges
ad hoc; M. Couvreur, greffier.

La Cour internationale de Justice,

Ainsi composée,

Après délibéré en chambre du conseil,

Vu l'article 48 du Statut de la Cour et le paragraphe 3 de l'article 44 de son Règlement,

Vu la requête déposée au Greffe de la Cour le 17 octobre 2000, par laquelle la République
démocratique du Congo a introduit une instance contre le Royaume de Belgique au sujet
d'un différend concernant un «mandat d'arrêt international qu'un juge d'instruction belge …
a décerné le 11 avril 2000 contre le ministre des affaires étrangères en exercice de la
République démocratique du Congo, M. Abdulaye Yerodia Ndombasi»,

Vu l'ordonnance du 8 décembre 2000 par laquelle la Cour s'est prononcée sur la demande
en indication de mesures conservatoires présentée par la République démocratique du
Congo le 17 octobre 2000, telle que précisée lors des audiences pour tenir compte en
particulier du fait que, le 20 novembre 2000, M. Yerodia Ndombasi «avait cessé d'exercer
les fonctions de ministre des affaires étrangères et s'était vu confier celles de ministre de
l'éducation nationale», et dans laquelle la Cour a déclaré qu'«il [était] souhaitable que les
questions soumises à la Cour soient tranchées aussitôt que possible» et que, «dès lors, il
conv[enait] de parvenir à une décision sur la requête du Congo dans les plus brefs délais»,

Vu l'ordonnance du 13 décembre 2000, par laquelle le président de la Cour, compte tenu de
l'accord des Parties tel qu'exprimé lors d'une réunion tenue avec leurs agents le
-2-

8 décembre 2000, a fixé, respectivement, au 15 mars 2001 et au 31 mai 2001 les dates
d'expiration des délais pour le dépôt d'un mémoire de la République démocratique du
Congo et d'un contre-mémoire du Royaume de Belgique portant à la fois sur les questions
de compétence et de recevabilité et sur le fond,

Vu les ordonnances du 14 mars 2001 et du 12 avril 2001, par lesquelles, compte tenu des
raisons invoquées par la République démocratique du Congo et de l'accord des Parties, les
dates d'expiration des délais pour le dépôt du mémoire de la République démocratique du
Congo et du contre-mémoire du Royaume de Belgique ont été reportées, respectivement,
au 17 avril 2001 et au 31 juillet 2001, puis au 17 mai 2001 et au 17 septembre 2001,

Vu le mémoire déposé par la République démocratique du Congo dans le délai ainsi
prorogé;

Considérant que, par lettre parvenue au Greffe le 14 juin 2001 par télécopie, l'agent de la
Belgique a fait valoir qu'

«[a]u paragraphe 11 de son mémoire, la République démocratique du Congo not[ait] que [,
depuis] «la constitution du nouveau gouvernement congolais par le président

Joseph Kabila, M. Yerodia Ndombasi n'apparalissait] plus sur la liste des membres de ce
gouvernement» »;

qu'il a indiqué que

«([l]a Belgique [était] d'avis elle aussi que M. Yerodia Ndombasi n'occuplait] plus de
fonction au sein du Gouvernement de la République démocratique du Congo»;

et qu'il a observé ce qui suit :

«Ce fait nouveau a des implications importantes pour cette affaire. I] soulève des questions
de compétence et de recevabilité pour les motifs entre autres que l'affaire telle que
présentée dans le mémoire du Congo s'écarte sur des points importants de l'affaire telle
qu'elle a été présentée dans la requête introductive d'instance du Congo, et que l'affaire est
désormais sans objet. Il donne aussi à penser que le besoin de diligence est moins pressant.

A la lumière de ce fait nouveau, la Belgique envisage de formuler des objections quant à la
compétence et à la recevabilité»;

Considérant que, dans la même lettre, l'agent de la Belgique a précisé qu'«[e]n ce qui
concerne la législation belge en cause dans cette procédure, la Belgique ... entrepren[ait] à
l'heure actuelle la revision de la loi concernant son application»; et qu'il a formulé la
demande suivante au nom de son gouvernement :

«A la lumière de ces faits nouveaux, et afin d'éviter que les questions de fond qui font
l'objet du différend entre les Parties ne soient examinées et figées inutilement avant que
soit menée à bonne fin la revision en cours des textes législatifs, et que soient tranchées les
questions de compétence et de recevabilité, la Belgique prie la Cour de déroger à ses
ordonnances du 13 décembre 2000 et 12 avril 2001 afin de permettre qu'une phase
préliminaire se déroule conformément à la procédure habituelle de la Cour. La Belgique
prie dès lors la Cour de bien vouloir fixer au 28 septembre 2001 la date à laquelle la
Belgique devra avoir remis ses objections quant à la compétence et à la recevabilité et
fourni toute autre information pertinente aux fins de décision de la Cour dans une phase
-3-

préliminaire. Conformément à la pratique habituelle aux termes de [l'article] 79 du
Règlement de la Cour, l'examen quant au fond serait alors suspendu jusqu'à la fin de la
phase préliminaire»;

Considérant que, par lettre en date du 14 juin 2001, le greffier a transmis copie de la
communication belge 4 l'agent de la République démocratique du Congo, en priant celui-ci
de faire tenir à la Cour, pour le 22 juin 2001 au plus tard, toutes observations que son
gouvernement voudrait faire au sujet de cette communication;

Considérant que, par lettre datée du 22 juin 2001 et parvenue au Greffe le méme jour,
l'agent de la République démocratique du Congo a fait valoir qu'

«[aJucun des éléments avancés par l'agent de la Belgique dans sa lettre ne
para[issait] ... justifier qu'il soit dérogé à l'ordonnance du 13 décembre 2000»;

qu'il a précisé notamment ce qui suit :

«La Cour, par son ordonnance du 8 décembre 2000, a déjà eu l'occasion d'écarter
l'argument belge selon lequel le changement de fonctions ministérielles de M. Yerodia
aurait rendu la demande de la République démocratique du Congo sans objet. Le fait que
M. Yerodia n'exerce actuellement plus aucune charge ministérielle n'est pas plus de nature
à priver la demande de la République démocratique du Congo de son objet, celle-ci portant
sur la réparation d'un fait illicite passé. La Belgique fait en outre grief à la République
démocratique du Congo de s'être écartée de sa requête introductive dans son mémoire, au
point que «l'affaire telle qu'elle est présentée dans le mémoire de la République
démocratique du Congo diffère de celle présentée dans la requête introductive d'instance.»
L'affirmation, ou plutôt la conséquence qui en est tirée, est évidemment erronée.

En toute hypothèse, rien n'interdit à la Belgique de formuler ce grief dans le cadre du
contre-mémoire unique qu'elle doit encore déposer, puisqu'il doit porter à la fois sur les
questions de compétence, de recevabilité et de fond. On ne saurait pas plus suivre l'agent
de la Belgique lorsqu'il estime que l'absence de fonctions ministérielles

exercées par M. Yerodia rendrait moins urgent le règlement de ce contentieux. Il paraît en
effet tout à fait souhaitable de vider celui-ci sur le fond le plus rapidement possible, non
seulement pour permettre aux Parties de poursuivre dans la sérénité leurs relations
mutuelles, mais encore parce qu'il porte sur une question de principe qui est d'intérêt pour
la communauté internationale dans son ensemble»;

et qu'il a observé, en ce qui concerne la législation belge, que

«[q]uel que soit le contenu de la modification législative sur laquelle on est d'autant moins
informé qu'à l'heure actuelle le Gouvernement belge n'a déposé aucun projet de loi à cette
fin, pareille modification n'est pas de nature à priver le différend de son objet, puisque la
demande de la République démocratique du Congo est relative à la réparation d'un fait
illicite passé qu'aucune réforme législative ne peut effacer»;

Considérant que, dans la même lettre, l'agent de la République démocratique du Congo
conclut de la manière suivante au nom de son Gouvernement :

«j'ai l'honneur de vous informer que la République démocratique du Congo n'accepte pas
les propositions de la Belgique ... et souhaite qu'il ne soit, en aucun cas, dérogé à la
procédure telle que fixée par la Cour, conformément aux ordonnances du 8 décembre 2000
et du 13 décembre 2000.
-4-

Néanmoins, à titre de réciprocité, mon Gouvernement ne trouve pas d'inconvénient à ce
que la Cour accorde à la Belgique un délai jusqu'au 28 septembre 2001 pour uniquement le
dépôt de son contre-mémoire, pour autant que celui-ci aborde toutes les questions de
compétence, de recevabilité et de fond»;

Considérant que la République démocratique du Congo exprime ainsi son opposition à ce
que la procédure qui a fait l'objet de l'accord consigné dans l'ordonnance du président de la
Cour en date du 13 décembre 2000 soit modifiée; que la Cour ne voit elle-même aucun
motif impérieux de s'écarter de la procédure convenue; et qu'elle estime en conséquence ne
pas devoir accéder à la demande de la Belgique;

Considérant qu'en revanche la République démocratique du Congo ne s'oppose pas à ce
que la date d'expiration du délai fixé pour le dépôt du contre-mémoire de la Belgique soit
reportée au 28 septembre 2001, pour autant que cette pièce traite à la fois des questions
éventuelles de compétence et de recevabilité ainsi que du fond; et que la Cour n'y voit pas
elle-même d'inconvénient;

Compte tenu des vues des Parties,

1) Rejette la demande du Royaume de Belgique tendant à autoriser la présentation par
celui-ci, en dérogation des ordonnances du président de la Cour en date des

13 décembre 2000 et 12 avril 2001, d'exceptions préliminaires entraînant la suspension de
la procédure sur le fond;

2) Reporte au 28 septembre 2001 la date d'expiration du délai prescrit dans l'ordonnance du
12 avril 2001 pour le dépôt par le Royaume de Belgique d'un contre-mémoire portant à la
fois sur les questions de compétence et de recevabilité et sur le fond;

Réserve la suite de la procédure.

Fait en français et en anglais, le texte français faisant foi, au Palais de la Paix, à La Haye,
le vingt-sept juin deux mille un, en trois exemplaires, dont l'un restera déposé aux archives
de la Cour et les autres seront transmis respectivement au Gouvernement de la République
démocratique du Congo et au Gouvernement du Royaume de Belgique.

Le président,
(Signé) Gilbert Guillaume.

Le greffier,
(Signé) Philippe Couvreur.
